DETAILED ACTION
The communication dated 3/14/2022 has been entered and fully considered.
Claims 1-21 are pending. Claims 1-21 have been amended. Claims 12-21 have been withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive.
The Applicant argues that the preamble should contribute to defining the overall claim scope.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation “production of slabs from a mixture of agglomerate” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
The Applicant argues that KOBAYASHI has no teaching of agglomerate.
The Examiner agrees with Applicant that KOBAYASHI does not have a teaching of agglomerate; however, the Examiner is interpreting the claims as apparatus claims. It is well settled that the intended uses of and the particular material used in an apparatus have no significance in determining patentability of apparatus claims. See Ex parte Thibault,164 U.S.P .Q. 666 (Bd. Pat. App. 1969). A recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed. See Ex parte Masham, 2, USPQ2d 1647. 
In response to applicant's argument that KOBAYASHI has no teaching of using agglomerate, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The Applicant further argues that the elastic sheet has protective properties and KOBAYASHI teaches its sheet is for decorative purposes.
In response to applicant's argument that the elastic sheet is for protecting, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, the decorative sheet in KOBAYASHI would inherently have protective properties as the sheet would protect the design.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al (U.S. 5,851,560), hereinafter KOBAYASHI.
Regarding claim 1, KOBAYASHI teaches: Plant for production of slabs from a mixture of agglomerate (When reading the preamble in the context of the entire claim, the recitation “[p]lant for production of slabs from a mixture of agglomerate” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02), comprising a station with a unit for distributing the mixture and at least one mould (KOBAYASHI shows a station [Fig. 1] that comprises an injection unit [Col. 1, lines 52-55]. KOBAYASHI teaches an injection molding machine provided with the injection mold (10) [Col. 5, lines 53-65], and an injection unit would inherently be provided for the injection molding machine to provide the material for the mold. The Examiner is interpreting plant as system.), the distribution unit configured for pouring the mixture into an impression of the mould (KOBAYASHI teaches a molten resin is injected through the runner (14) into a cavity (which Examiner is interpreting as impression) formed by the male mold (12) and the female mold (20) by an injection unit [Col. 1, lines 52-55; Fig. 1; Col. 6, lines 42-44]), the mould being provided with an elastic sheet of plastic protective material arranged above the said impression and forming the surface for contact with the mixture which is poured into the mould by the distribution unit (KOBAYASHI teaches the outer peripheral section (41) of the parting surface (40) is a flat surface on which a peripheral portion of the decorative sheet S is held [Fig. 1; Col. 6, lines 11-14. KOBAYASHI teaches a molten resin is injected through the runner (14) of the male mold (12) into the cavity for injection molding [Col. 6, lines 40-43]. In regards to the elastic sheet of plastic protective material, it is well settled that the intended uses of and the particular material used in an apparatus have no significance in determining patentability of apparatus claims. See Ex parte Thibault, 164 U.S.P .Q. 666 (Bd. Pat. App. 1969)), characterized in that the plant comprises air suction means which are connected to suction ducts that are present in the mould and emerge with their front end inside a zone of the mould situated between a surface of the mould impression and the sheet (KOBAYASHI teaches the decorative sheet S is heated by a hot plate or the like for hot softening, a suction is applied through the suction holes (16) to the decorative sheet S, in order that the sheet is extended along and in close contact with the cavity surface (22) of the female mold (20) [Col. 6, lines 29-35]. KOBAYASHI shows the suction holes (16) emerge with their front end inside a zone of the mould situated between a surface (22) of the mold impression and the sheet S [Figs. 1-2]. KOBAYASHI teaches the suction holes (16) are connected to a suction pipe (19) [Col. 2, lines 3-4; Figs. 1-2]), so as to allow suction of the air between the sheet and said surface of the impression and bring the sheet against said surface of the impression by means of a vacuum (KOBAYASHI teaches the decorative sheet S is heated by a hot plate or the like for hot softening, a suction is applied through the suction holes (16) to the decorative sheet S, in order that the sheet is extended along and in close contact with the cavity surface (22) of the female mold (20) [Col. 6, lines 29-35]), and in that said sheet of plastic protective material is secured to a peripheral edge of the mould surrounding said mould impression (KOBAYASHI teaches the sheet is placed on the parting surface (40) having the outer peripheral section (41) and the inner peripheral section (42) of the female mold (20) behind the sheet holding member (24), the decorative sheet S is held fixedly on the outer peripheral section (41) of the parting surface (40) of the female mold (20) [Col. 6, lines 23-28; Figs. 1-2]. KOBAYASHI shows the sheet is secured to a peripheral edge of the mold [Figs. 1-2, 4]). 
Regarding claim 2, KOBAYASHI further teaches: characterized in that the sheet of plastic protective material is secured to the peripheral edge of the mould by means of an adhesive layer (a transfer layer can be part of the decorative sheet S and the transfer layer may be composed of a releasing layer, a decorative layer and an adhesive layer as occasion demands [Col. 4, lines 58-62]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (U.S. 5, 851,560), hereinafter KOBAYASHI.
Regarding claim 3, KOBAYASHI is silent as to: characterized in that the sheet of plastic protective material is made of PVA and the adhesive layer is a layer of a fluid agent containing PVA in solution; however, it is well settled that the intended uses of and the particular material used in an apparatus have no significance in determining patentability of apparatus claims. See Ex parte Thibault, 164 U.S.P .Q. 666 (Bd. Pat. App. 1969).
Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (U.S. 5, 851,560), hereinafter KOBAYASHI, in view of Schickedanz (U.S. 3,658,971), hereinafter SCHICKEDANZ.
Regarding claim 4, KOBAYASHI is silent as to: characterized in that it comprises in sequence, upstream of the station with the mixture distribution unit, a first station for the application of the adhesive layer on the peripheral edge of the mould, and a second station for deposition of the sheet of plastic material. In the same field of endeavor, molding, SCHICKEDANZ teaches an adhesive strip (19) is applied over the molding cavities and the strip (19)is received from a supply roll (20) and applied to the molding cavities by means of a continuous conveyor belt (21) [Col. 3, lines 28-33]. SCHICKEDANZ teaches after the tape (19) is on the cavity of the mold, then a web (41) is applied and pressed onto the exposed adhesive surface of the molded product [Col. 4, lines 26-34]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KOBAYASHI, by having separate stations to apply an adhesive and web, as suggested by SCHICKEDANZ, in order to provide continuous molding of products [Col. 2, lines 15-17].
Regarding claim 5, KOBAYASHI is silent as to: characterized in that the first station comprises an applicator element soaked or coated with said adhesive so as to transfer the adhesive by means of contact onto a mould surface that passes through a zone where the adhesive is released by the applicator element. In the same field of endeavor, molding, SCHICKEDANZ teaches an adhesive strip (19) is applied over the molding cavities and the strip (19) is received from a supply roll (20) and applied to the molding cavities by means of a continuous conveyor belt (21) [Col. 3, lines 28-33]. SCHICKEDANZ teaches after the tape (19) is on the cavity of the mold, then a web (41) is applied and pressed onto the exposed adhesive surface of the molded product [Col. 4, lines 26-34]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KOBAYASHI, by having an applicator element (20) to coat the mold with the adhesive strip (19), as suggested by SCHICKEDANZ, in order to provide continuous molding of products [Col. 2, lines 15-17].
Regarding claim 6, KOBAYASHI is silent as to: characterized in that the applicator element comprises a belt running between an adhesive pick-up zone, so as to be soaked or coated with the adhesive, and the adhesive release zone. In the same field of endeavor, molding, SCHICKEDANZ teaches an adhesive strip (19) is applied over the molding cavities and the strip (19) is received from a supply roll (20) and applied to the molding cavities by means of a continuous conveyor belt (21) [Col. 3, lines 28-33]. SCHICKEDANZ teaches after the tape (19) is on the cavity of the mold, then a web (41) is applied and pressed onto the exposed adhesive surface of the molded product [Col. 4, lines 26-34]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KOBAYASHI, by having an applicator element (20) to coat the mold with the adhesive strip (19), as suggested by SCHICKEDANZ, in order to provide continuous molding of products [Col. 2, lines 15-17].
Regarding claim 7, KOBAYASHI further teaches: characterized in that the second station comprises a device for releasing the sheet in the form of a strip of film which is unrolled from a reel and a device for transversely cutting the strip of film so as to form the sheet (KOBAYASHI teaches the decorating sheet may be a unit pattern section cut out for each injection molding cycle from a rolled web having a plurality of unit pattern sections or may be a sheet-fed decoration sheet of a predetermined size [Col. 4, lines 18-30]).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (U.S. 5,581,560), hereinafter KOBAYASHI, in view of Vilalta et al. (U.S. PGPUB 2004/0040961), hereinafter VILALTA.
Regarding claim 8, KOBAYASHI is silent to: characterized in that the suction means are movable controllably between an inoperative position and an operative position for connection to the suction ducts present in the mould. In the same field of endeavor, molding and vacuum pumps, VILALTA teaches the vacuum pump can be disengaged from a connecting device (9) when not in operation [0065].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KOBAYASHI, by having the vacuum pump be movable, as suggested by VILALTA, in order to maintain the vacuum inside the container [0003].
Regarding claim 9, KOBAYASHI is silent to: characterized in that the suction means comprise, for each suction duct, a sealed connecting end which, in the operative position, is pressed against one end of the corresponding suction duct which is opposite to the front end and which emerges outside the mould. In the same field of endeavor, molding, VILALTA further teaches the vacuum pump is pressed against a vent hole (4) [0065]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KOBAYASHI, by having the vacuum pump pressed against a vent hold, as suggested by VILALTA, in order to maintain the vacuum inside the container [0003].
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (U.S. 5,581,560), hereinafter KOBAYASHI, in view of Carissimi (EP 1795321 A2, original provided), hereinafter CARISSIMI.
Regarding claim 10, KOBAYASHI is silent as to: characterized in that the ducts in the mould comprise filters arranged at one end of the ducts which emerge inside the impression. In the same field of endeavor, molding, CARISSIMI teaches passages (14) that have filter elements (16) inserted into the passages [0015-0016; Fig. 1]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KOBAYASHI, by having the vacuum holes to have filters, as suggested by CARISSIMI, in order to easily replace the filters if plastic material comes into contact with it [Abstract].
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (U.S. 5,581,560), hereinafter KOBAYASHI, in view of Gerish (U.S. PGPUB 2009/0091159), hereinafter GERISH.
Regarding claim 11, KOBAYASHI is silent as to: characterized in that the surface of the mould impression is at least partially made with a cloth or rubber having a knurled surface. In the same field of endeavor, molding, GERISH teaches six layers of dry carbon cloth are in the interior cavity of the two part mold [0038]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KOBAYASHI, by having a cloth in the mold cavity, as suggested by GERISH, in order to provide structural rigidifying support [0033].


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acerbi et al. (U.S. PGPUB 2002/0167106), hereinafter ACERBI, in view of Kobayashi et al (U.S. 5,851,560), hereinafter KOBAYASHI.
Regarding claim 1, if Applicant argues that the preamble does breathe life into a plant for slabs of agglomerate material, ACERBI teaches a plant for production of slabs [0021; Fig. 1], and the material for the slabs can be made of agglomerated material.
ACERBI is silent in regards to the other limitations in the claim. In the same field of endeavor, molding, KOBAYASHI teaches: Plant for production of slabs from a mixture of agglomerate, comprising a station with a unit for distributing the mixture and at least one mould (KOBAYASHI shows a station [Fig. 1] that comprises an injection unit [Col. 1, lines 52-55]. KOBAYASHI teaches an injection molding machine provided with the injection mold (10) [Col. 5, lines 53-65], and an injection unit would inherently be provided for the injection molding machine to provide the material for the mold. The Examiner is interpreting plant as system.), the distribution unit configured for pouring the mixture into an impression of the mould (KOBAYASHI teaches a molten resin is injected through the runner (14) into a cavity (which Examiner is interpreting as impression) formed by the male mold (12) and the female mold (20) by an injection unit [Col. 1, lines 52-55; Fig. 1; Col. 6, lines 42-44]), the mould being provided with an elastic sheet of plastic protective material arranged above the said impression and forming the surface for contact with the mixture which is poured into the mould by the distribution unit (KOBAYASHI teaches the outer peripheral section (41) of the parting surface (40) is a flat surface on which a peripheral portion of the decorative sheet S is held [Fig. 1; Col. 6, lines 11-14. KOBAYASHI teaches a molten resin is injected through the runner (14) of the male mold (12) into the cavity for injection molding [Col. 6, lines 40-43]. In regards to the elastic sheet of plastic protective material, it is well settled that the intended uses of and the particular material used in an apparatus have no significance in determining patentability of apparatus claims. See Ex parte Thibault, 164 U.S.P .Q. 666 (Bd. Pat. App. 1969)), characterized in that the plant comprises air suction means which are connected to suction ducts that are present in the mould and emerge with their front end inside a zone of the mould situated between a surface of the mould impression and the sheet (KOBAYASHI teaches the decorative sheet S is heated by a hot plate or the like for hot softening, a suction is applied through the suction holes (16) to the decorative sheet S, in order that the sheet is extended along and in close contact with the cavity surface (22) of the female mold (20) [Col. 6, lines 29-35]. KOBAYASHI shows the suction holes (16) emerge with their front end inside a zone of the mould situated between a surface (22) of the mold impression and the sheet S [Figs. 1-2]. KOBAYASHI teaches the suction holes (16) are connected to a suction pipe (19) [Col. 2, lines 3-4; Figs. 1-2]), so as to allow suction of the air between the sheet and said surface of the impression and bring the sheet against said surface of the impression by means of a vacuum (KOBAYASHI teaches the decorative sheet S is heated by a hot plate or the like for hot softening, a suction is applied through the suction holes (16) to the decorative sheet S, in order that the sheet is extended along and in close contact with the cavity surface (22) of the female mold (20) [Col. 6, lines 29-35]), and in that said sheet of plastic protective material is secured to a peripheral edge of the mould surrounding said mould impression (KOBAYASHI teaches the sheet is placed on the parting surface (40) having the outer peripheral section (41) and the inner peripheral section (42) of the female mold (20) behind the sheet holding member (24), the decorative sheet S is held fixedly on the outer peripheral section (41) of the parting surface (40) of the female mold (20) [Col. 6, lines 23-28; Figs. 1-2]. KOBAYASHI shows the sheet is secured to a peripheral edge of the mold [Figs. 1-2, 4]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ACERBI by having a plant with the station and mold of KOBAYASHI, in order to product a molding decorated according to the patterns desired [Col. 1, lines 6-11].
Regarding claim 2, KOBAYASHI further teaches: characterized in that the sheet of plastic protective material is secured to the peripheral edge of the mould by means of an adhesive layer (a transfer layer can be part of the decorative sheet S and the transfer layer may be composed of a releasing layer, a decorative layer and an adhesive layer as occasion demands [Col. 4, lines 58-62]).
Regarding claim 3, ACERBI, KOBAYASHI and HAN are silent as to: characterized in that the sheet of plastic protective material is made of PVA and the adhesive layer is a layer of a fluid agent containing PVA in solution; however, it is well settled that the intended uses of and the particular material used in an apparatus have no significance in determining patentability of apparatus claims. See Ex parte Thibault, 164 U.S.P .Q. 666 (Bd. Pat. App. 1969).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acerbi et al. (U.S. PGPUB 2002/0167106), hereinafter ACERBI, and Kobayashi et al (U.S. 5, 851,560), hereinafter KOBAYASHI, as applied to claim 1 above, and further in view of Han et al. (U.S. 5,939,013), hereinafter HAN.
Regarding claim 2, KOBAYASHI teaches these limitations as stated above. 
In the alternative, in the same field of endeavor, securing layers, HAN teaches a bag (37) may be secured to the mold (23) by other methods, such as by using vacuum tape to tape the bag to the peripheral edge margins of the mold [Col. 6, lines 48-51]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ACERBI and KOBAYASHI by having the sheet attached by tape, as suggested by HAN, in order to secure the sheet to the mold [Col. 6, lines 48-49].
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acerbi et al. (U.S. PGPUB 2002/0167106), hereinafter ACERBI, Kobayashi et al (U.S. 5, 851,560), hereinafter KOBAYASHI, and Han et al. (U.S. 5,939,013), hereinafter HAN, as applied to claim 2 above, and further in view of Russell (U.S. 4,201,823), hereinafter RUSSELL, and Williams et al. (U.S. PGPUB 2012/0145191), hereinafter WILLIAMS.
Regarding claim 3, ACERBI, KOBAYASHI and HAN are silent as to: characterized in that the sheet of plastic protective material is made of PVA and the adhesive layer is a layer of a fluid agent containing PVA in solution. In the same field of endeavor, molding, RUSSELL teaches the preformed plastic membrane may be made from a member selected from the group consisting of polyvinyl alcohol (PVA) [Col. 6, lines 5-7]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ACERBI, KOBAYASHI and HAN, by having the sheet be PVA, as suggested by RUSSELL, in order to allow for visual monitoring of the progress of the invention [Col. 5, lines 67-68 – Col. 6, lines 1-2].
ACERBI, KOBAYASHI, HAN and RUSSEL are silent as to the adhesive layer having PVA. In the same field of endeavor, adhesives, WILLIAMS teaches an adhesive (110) with PVA [0048]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ACERBI, KOBAYASHI, HAN and RUSSEL, to have a PVA adhesive tape, as suggested by WILLIAMS, in order to dissolve the tape with moisture [0040].
Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acerbi et al. (U.S. PGPUB 2002/0167106), hereinafter ACERBI, Kobayashi et al (U.S. 5, 851,560), hereinafter KOBAYASHI, and Han et al. (U.S. 5,939,013), hereinafter HAN, as applied to claim 2 above, and further in view of Schickedanz (U.S. 3,658,971), hereinafter SCHICKEDANZ.
Regarding claim 4, ACERBI, KOBAYASHI, and HAN are silent as to: characterized in that it comprises in sequence, upstream of the station with the mixture distribution unit, a first station for the application of the adhesive layer on the peripheral edge of the mould, and a second station for deposition of the sheet of plastic material. In the same field of endeavor, molding, SCHICKEDANZ teaches an adhesive strip (19) is applied over the molding cavities and the strip (19)is received from a supply roll (20) and applied to the molding cavities by means of a continuous conveyor belt (21) [Col. 3, lines 28-33]. SCHICKEDANZ teaches after the tape (19) is on the cavity of the mold, then a web (41) is applied and pressed onto the exposed adhesive surface of the molded product [Col. 4, lines 26-34]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ACERBI, KOBAYASHI, and HAN, by having separate stations to apply an adhesive and web, as suggested by SCHICKEDANZ, in order to provide continuous molding of products [Col. 2, lines 15-17].
Regarding claim 5, ACERBI, KOBAYASHI, and HAN are silent as to: characterized in that the first station comprises an applicator element soaked or coated with said adhesive so as to transfer the adhesive by means of contact onto a mould surface that passes through a zone where the adhesive is released by the applicator element. In the same field of endeavor, molding, SCHICKEDANZ teaches an adhesive strip (19) is applied over the molding cavities and the strip (19) is received from a supply roll (20) and applied to the molding cavities by means of a continuous conveyor belt (21) [Col. 3, lines 28-33]. SCHICKEDANZ teaches after the tape (19) is on the cavity of the mold, then a web (41) is applied and pressed onto the exposed adhesive surface of the molded product [Col. 4, lines 26-34]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ACERBI, KOBAYASHI, and HAN, by having an applicator element (20) to coat the mold with the adhesive strip (19), as suggested by SCHICKEDANZ, in order to provide continuous molding of products [Col. 2, lines 15-17].
Regarding claim 6, ACERBI, KOBAYASHI, and HAN are silent as to: characterized in that the applicator element comprises a belt running between an adhesive pick-up zone, so as to be soaked or coated with the adhesive, and the adhesive release zone. In the same field of endeavor, molding, SCHICKEDANZ teaches an adhesive strip (19) is applied over the molding cavities and the strip (19) is received from a supply roll (20) and applied to the molding cavities by means of a continuous conveyor belt (21) [Col. 3, lines 28-33]. SCHICKEDANZ teaches after the tape (19) is on the cavity of the mold, then a web (41) is applied and pressed onto the exposed adhesive surface of the molded product [Col. 4, lines 26-34]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ACERBI, KOBAYASHI, and HAN, by having an applicator element (20) to coat the mold with the adhesive strip (19), as suggested by SCHICKEDANZ, in order to provide continuous molding of products [Col. 2, lines 15-17].
Regarding claim 7, KOBAYASHI further teaches: characterized in that the second station comprises a device for releasing the sheet in the form of a strip of film which is unrolled from a reel and a device for transversely cutting the strip of film so as to form the sheet (KOBAYASHI teaches the decorating sheet may be a unit pattern section cut out for each injection molding cycle from a rolled web having a plurality of unit pattern sections or may be a sheet-fed decoration sheet of a predetermined size [Col. 4, lines 18-30]).
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acerbi et al. (U.S. PGPUB 2002/0167106), hereinafter ACERBI, Kobayashi et al (U.S. 5,581,560), hereinafter KOBAYASHI, Han et al. (U.S. 5,939,013), hereinafter HAN, and Schickedanz (U.S. 3,658,971), hereinafter SCHICKEDANZ, as applied to claim 4 above, and further in view of Wisotzky (U.S. 3,235,438), hereinafter WISOTZKY .
Regarding claims 5 and 6, ACERBI, KOBAYASHI, HAN and SCHICKEDANZ teaches all of the limitations above.
In the alternative, in the same field of endeavor, coatings, WISOTZKY teaches pre-coating may occur on one side with a heat-activated adhesive which may be taken from a supply reel (31) by a belt conveyor (33), passed through a pre-heater (32) and over a guide pulley (34) by which adherent is made [Col. 4, lines 23-27]. The Examiner is interpreting the belt as the applicator as when the adhesive is heated, it is then coated onto the belt. Furthermore, the adhesive pick up zone would be the supply reel (31) and the adhesive release zone is from the guide pulley (34). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ACERBI, KOBAYASHI, and HAN, by having an applicator element for the adhesive, as suggested by WISOTZKY, in order to control the flow of the coating [Col. 3, lines 57-59].
Regarding claim 7, KOBAYASHI further teaches: characterized in that the second station comprises a device for releasing the sheet in the form of a strip of film which is unrolled from a reel and a device for transversely cutting the strip of film so as to form the sheet (KOBAYASHI teaches the decorating sheet may be a unit pattern section cut out for each injection molding cycle from a rolled web having a plurality of unit pattern sections or may be a sheet-fed decoration sheet of a predetermined size [Col. 4, lines 18-30]).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acerbi et al. (U.S. PGPUB 2002/0167106), hereinafter ACERBI, and Kobayashi et al (U.S. 5,581,560), hereinafter KOBAYASHI, as applied to claim 1 above, and further in view of Vilalta et al. (U.S. PGPUB 2004/0040961), hereinafter VILALTA.
Regarding claim 8, ACERBI and KOBAYASHI are silent to: characterized in that the suction means are movable controllably between an inoperative position and an operative position for connection to the suction ducts present in the mould. In the same field of endeavor, molding and vacuum pumps, VILALTA teaches the vacuum pump can be disengaged from a connecting device (9) when not in operation [0065].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ACERBY and KOBAYASHI, by having the vacuum pump be movable, as suggested by VILALTA, in order to maintain the vacuum inside the container [0003].
Regarding claim 9, ACERBI and KOBAYASHI are silent to: characterized in that the suction means comprise, for each suction duct, a sealed connecting end which, in the operative position, is pressed against one end of the corresponding suction duct which is opposite to the front end and which emerges outside the mould. VILALTA further teaches the vacuum pump is pressed against a vent hole (4) [0065]. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acerbi et al. (U.S. PGPUB 2002/0167106), hereinafter ACERBI, and Kobayashi et al (U.S. 5,581,560), hereinafter KOBAYASHI, as applied to claim 1 above, and further in view of Carissimi (EP 1795321 A2, original provided), hereinafter CARISSIMI.
Regarding claim 10, ACERBI and KOBAYASHI are silent as to: characterized in that the ducts in the mould comprise filters arranged at one end of the ducts which emerge inside the impression. In the same field of endeavor, molding, CARISSIMI teaches passages (14) that have filter elements (16) inserted into the passages [0015-0016; Fig. 1]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ACERBI and KOBAYASHI, by having the vacuum holes to have filters, as suggested by CARISSIMI, in order to easily replace the filters if plastic material comes into contact with it [Abstract].
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acerbi et al. (U.S. PGPUB 2002/0167106), hereinafter ACERBI, and Kobayashi et al (U.S. 5,581,560), hereinafter KOBAYASHI, as applied to claim 1 above, and further in view of Gerish (U.S. PGPUB 2009/0091159), hereinafter GERISH.
Regarding claim 11, ACERBI and KOBAYASHI are silent as to: characterized in that the surface of the mould impression is at least partially made with a cloth or rubber having a knurled surface. In the same field of endeavor, molding, GERISH teaches six layers of dry carbon cloth are in the interior cavity of the two part mold [0038]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ACERBI and KOBAYASHI, by having a cloth in the mold cavity, as suggested by GERISH, in order to provide structural rigidifying support [0033].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

 /JACOB T MINSKEY/Primary Examiner, Art Unit 1748